DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the claims made in the previous Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4, 6, 7, 9 – 13, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. “Enabling Localized Peer-to-Peer Electricity Trading Among Plug-in Hybrid Electric Vehicles Using Consortium Blockchains” from “IEEE Transactions On Industrial Informatics, VOL. 13, No. 6, December 2017” (hereinafter Kang) in view of Tyler et al. US 2010/0145535 (hereinafter Tyler).

Regarding claim 1, Kang teaches: a method, comprising:
determining, by a device connected to an electrical outlet of a premises, a power consumption for power through the device (Fig. 1, Page 3155 - - “Each charging PHEV sends a request about electricity demand to the LAG; the demand including power consumption; “Each charging pole with a built-in smart meter calculates and records the amount of traded electricity”);
determining, by the device, a value for the power consumption (Page 3158 - - “Iterative Double Auction Mechanism”, according to buying prices from charging PHEV and selling prices from the discharging ones, determining final trading prices); and
creating, by the device, a blockchain transaction which transfers the value from a device blockchain wallet associated with the device to a provider blockchain wallet of an energy provider and submitting the blockchain transaction to a blockchain peer (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins, the charging PHEV pay to the discharging PHEV using energy coins; Page 3156 - - All raw data of transaction is shared among authorized LAGs, thus the transaction is submitted to peers), 

But Kang does not explicitly teach: 
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet.

However, Tyler teaches:
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet ([0053] - - a switch could be “virtual” and located in the vehicle itself to not permit charging pursuant to the authorization).

Kang and Tyler are analogous art because they are from the same field of endeavor.  They all relate to energy trading system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kang, and incorporating limiting the power consumption by the device until the transfer of the value from the device wallet, as taught by Tyler.  

One of ordinary skill in the art would have been motivated to do this modification in order to prevent fraud, as suggested by Tyler ([0013]).

Regarding claim 2, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: determining, by the device, the energy provider and a cost rate of energy supplied by the energy provider (page 3156 - - after energy bidding and transaction through an iterative double auction mechanism, the PHEV determines the provider and cost, then the charging PHEV pays the discharging PHEV).

Regarding claim 3, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: selecting, by the device, a lowest cost energy provider for the period of the power consumption (page 3158-3160 - - “ITERATIVE DOUBLE AUCTION MECHANISM”, each PHEV will maximize their own utilities).

Regarding claim 4, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: the device blockchain wallet is uniquely associated to the device (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins).

Regarding claim 6, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: generating, by the device, a smart contract for the blockchain, wherein the smart contract indicates the device blockchain wallet, the blockchain wallet of the energy provider, and the value (Page 3156, section “1) Transactions:” - - “Electricity trading information and digital asset records are stored in a 

Regarding claim 7, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: measuring the power consumption of one or more power consuming components of the device (Page 3155 - - the smart meter calculates and records the amount of traded electricity).

Regarding claim 9, Kang teaches: a device, comprising:
one or more connectors for connecting the device to an electrical outlet of a premises (Fig. 1 - - there are outlets on PHEVs);
one or more processors configured to:
determine a value of power consumption for the device (Fig. 1, Page 3155 - - “Each charging PHEV sends a request about electricity demand to the LAG; the demand including power consumption; “Each charging pole with a built-in smart meter calculates and records the amount of traded electricity”);
create a blockchain transaction which transfers the value of power consumption for the device from a device blockchain wallet associated with the device to a provider blockchain wallet of an energy provider (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins, the charging PHEV pay to the discharging PHEV using energy coins), and 


But Kang does not explicitly teach: 
a device comprising one or more power meters that measure power consumption through the device
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet.

However, Tyler teaches:
a device comprising one or more power meters that measure power consumption through the device (Fig. 5, [0060] - - - meter to measure the energy consumption);
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet ([0053] - - a switch could be “virtual” and located in the vehicle itself to not permit charging pursuant to the authorization).

Kang and Tyler are analogous art because they are from the same field of endeavor.  They all relate to energy trading system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as Kang, and incorporating limiting the power consumption by the device until the transfer of the value from the device wallet, as taught by Tyler.  

One of ordinary skill in the art would have been motivated to do this modification in order to prevent fraud, as suggested by Tyler ([0013]).

Regarding claim 10, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: select the energy provider and a cost rate of energy supplied by the energy provider (page 3156 - - after energy bidding and transaction through an iterative double auction mechanism, the PHEV determines the provider and cost, then the charging PHEV pays the discharging PHEV).

Regarding claim 11, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: select a lowest cost energy provider for the power consumption (page 3158-3160 - - “ITERATIVE DOUBLE AUCTION MECHANISM”, each PHEV will maximize their own utilities).

Regarding claim 12, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: the blockchain wallet is uniquely associated with the device (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins).

Regarding claim 13, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 

Tyler further teaches: the one or more power meters measure the power consumption of one or more power consuming components ([0060] - - meter to measure the energy consumption).

Kang and Tyler are combinable for the same rationale as set forth.

Regarding claim 15, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: generate a smart contract for the blockchain, wherein the smart contract indicates the device blockchain wallet, the blockchain wallet of the provicer, and the value (Page 3156, section “1) Transactions:” - - “Electricity trading information and digital asset records are stored in a consortium blockchain. The trading information includes PHEVs’ pseudonyms and transaction records”; trading information & records is a smart contract)

Regarding claim 16, Kang teaches: a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
calculating a cost of power consumption for a device, the device comprising one or more power consuming components that consume power to perform one or more 
creating, by the device, a blockchain transaction which transfers the value for the cost of power consumption for the device from a blockchain wallet associated with the device to a blockchain wallet of an energy provider and submitting the blockchain transaction to a blockchain peer (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins, the charging PHEV pay to the discharging PHEV using energy coins; Page 3156 - - All raw data of transaction is shared among authorized LAGs, thus the transaction is submitted to peers), 

But Kang does not explicitly teach: 
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet.

However, Tyler teaches:
wherein a program on the device limits the power consumption by the device until the transfer of the value from the device wallet ([0053] - - a switch could be “virtual” and located in the vehicle itself to not permit charging pursuant to the authorization).

Kang and Tyler are analogous art because they are from the same field of endeavor.  They all relate to energy trading system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Kang, and incorporating limiting the power consumption by the device until the transfer of the value from the device wallet, as taught by Tyler.  

One of ordinary skill in the art would have been motivated to do this modification in order to prevent fraud, as suggested by Tyler ([0013]).

Regarding claim 17, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: selecting the energy provider and a cost rate of energy supplied by the energy provider (page 3156 - - after energy bidding and transaction through an iterative double auction mechanism, the PHEV determines the provider and cost, then the charging PHEV pays the discharging PHEV).

Regarding claim 18, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: the device blockchain wallet is uniquely associated to the device (Fig. 2, Page 3156 - - each PHEV has a wallet with energy coins).

Regarding claim 20, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 
Kang further teaches: generating a smart contract for the blockchain, wherein the smart contract indicates the device blockchain wallet, the blockchain wallet of the energy provider, and the value (Page 3156, section “1) Transactions:” - - “Electricity trading information and digital asset records are stored in a consortium blockchain. The trading information includes PHEVs’ pseudonyms and transaction records”; trading information & records is a smart contract)

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. “Enabling Localized Peer-to-Peer Electricity Trading Among Plug-in Hybrid Electric Vehicles Using Consortium Blockchains” from “IEEE Transactions On Industrial Informatics, VOL. 13, No. 6, December 2017” (hereinafter Kang) in view of Tyler et al. US 2010/0145535 (hereinafter Tyler) and further in view of Higgins et al. US 2019/0188962 (hereinafter Higgins).

Regarding claim 5, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 

But the combination of Kang and Tyler does not explicitly teach: receiving a value into the device blockchain wallet from a user blockchain wallet of a purchaser of the device.

Higgins teaches: receiving a value into the device blockchain wallet from a user blockchain wallet of a purchaser of the device. (Figs. 1B-1D, [0038] - - transfer funds between a master account/wallet and a subsidiary account/wallet).

Kang, Tyler and Higgins are analogous art because they are from the same field of endeavor.  They all relate to bill process system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Kang and Tyler, and incorporating transferring value from master wallet to a subsidiary wallet, as taught by Higgins.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the safety of the subsidiary wallet, as suggested by Higgins ([0012]).

Regarding claim 19, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 

But the combination of Kang and Tyler does not explicitly teach: the blockchain wallet is programmed to receive a value into the blockchain wallet from a blockchain wallet of a purchaser of the device.

Higgins teaches: the blockchain wallet is programmed to receive a value into the blockchain wallet from a blockchain wallet of a purchaser of the device. (Figs. 1B-1D, [0038] - - transfer funds between a master account/wallet and a subsidiary account/wallet).

Kang, Tyler and Higgins are analogous art because they are from the same field of endeavor.  They all relate to bill process system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by the combination of Kang and Tyler, and incorporating transferring value from master wallet to a subsidiary wallet, as taught by Higgins.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the safety of the subsidiary wallet, as suggested by Higgins ([0012]).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. “Enabling Localized Peer-to-Peer Electricity Trading Among Plug-in Hybrid Electric Vehicles Using Consortium Blockchains” from “IEEE Transactions On Industrial Informatics, VOL. 13, No. 6, December 2017” (hereinafter Kang) in view of Tyler et al. US 2010/0145535 (hereinafter Tyler) and further in view of Baker US 2013/0097070 (hereinafter Baker).

Regarding claim 8, the combination of Kang and Tyler teaches all the limitations of the base claims as outlined above. 

But the combination of Kang and Tyler does not explicitly teach: measuring the power consumption of one or more power components connected through the device.

However, Baker teaches: measuring the power consumption of one or more power components connected through the device. (Fig. 4, [0051] - - meter to measure the power usage of the device connected to the smart outlet).

Kang,Tyler and Baker are analogous art because they are from the same field of endeavor.  They all relate to bill process system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Kang and Tyler, and incorporating measuring power consumption of a device connected through a smart outlet, as taught by Baker.  

One of ordinary skill in the art would have been motivated to do this modification in order to lease the outlet, as suggested by Baker ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.